NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

BRIAN NICHOLS,                            )
                                          )
              Appellant,                  )
                                          )
v.                                        )    Case No. 2D17-660
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed May 30, 2018.

Appeal from the Circuit Court for Polk
County; James A. Yancey, Judge.

Howard L. Dimmig, II, Public Defender,
and Matthew D. Bernstein, Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


              Affirmed.


CRENSHAW and ROTHSTEIN-YOUAKIM, JJ., and GENTILE, GEOFFREY H.,
ASSOCIATE JUDGE, Concur.